TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00314-CV


Kathleen Hagan n/k/a Kathleen Horne, Appellant

v.

 David Pauszek, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. GN102404, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


O R D E R
PER CURIAM
		Having reviewed the record, the Court on its own motion raises the issue of David
Pauszek's standing in this matter.  Standing is implicit in the concept of subject-matter jurisdiction
and may be raised at any time by the parties or the Court.  See Texas Ass'n of Business v. Texas Air
Control Board, 852 S.W.2d 440, 445-46 (Tex. 1993).
		Accordingly, we request that the parties file a supplemental brief addressing the issue
of subject-matter jurisdiction.  The briefs should specifically address whether David Pauszek has
standing to enforce the Temporary Water Agreement entered into by Shelley Pauszek and Kathleen
Hagan.  The appellant's supplemental brief shall be filed no later than December 30, 2004, and the
appellee's response shall be filed no later than January 14, 2005.
		It is ordered December 3, 2004.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish